Name: 2000/743/EC: Commission Decision of 28 November 2000 amending Decision 2000/598/EC concerning certain protection measures against bluetongue in Sardinia, and Decision 2000/685/EC concerning certain measures against bluetongue in Sicily and Calabria (notified under document number C(2000) 3561) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  international trade;  agricultural activity;  means of agricultural production
 Date Published: 2000-11-29

 Avis juridique important|32000D07432000/743/EC: Commission Decision of 28 November 2000 amending Decision 2000/598/EC concerning certain protection measures against bluetongue in Sardinia, and Decision 2000/685/EC concerning certain measures against bluetongue in Sicily and Calabria (notified under document number C(2000) 3561) (Text with EEA relevance) Official Journal L 300 , 29/11/2000 P. 0028 - 0028Commission Decisionof 28 November 2000amending Decision 2000/598/EC concerning certain protection measures against bluetongue in Sardinia, and Decision 2000/685/EC concerning certain measures against bluetongue in Sicily and Calabria(notified under document number C(2000) 3561)(Text with EEA relevance)(2000/743/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EC(1) of 26 June 1990 concerning the veterinary and zootechnical checks applicable to intra-Community trade of certain live animals and products for the completion of the internal market, last amended by Council Directive 92/118/EC(2) and in particular Article 10(4),Whereas:(1) Italian authorities confirmed cases of bluetongue in Sardinia, Sicily and Calabria.(2) Following these outbreaks the Commission adopted Decision 2000/598/EC(3) concerning certain protection measures against bluetongue in Sardinia and Decision 2000/685/EC(4) extending those measures to Sicily and Calabria.(3) These two Decisions only apply until 30 November 2000 and, if one considers the evolution of the situation, it is necessary to prolong their implementation.(4) The measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 3 of Decision 2000/598/EC and Decision 2000/685/EC the sentence "This Decision shall apply until 30 November 2000." is deleted.Article 2The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 28 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 253, 7.10.2000, p. 47.(4) OJ L 283, 9.11.2000, p. 44.